DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 2/16/2022, claims 1-18 are pending. 
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. Starting on pg. 8 of remarks, applicant argues that Park in view of Ehrenreich does not teach the content of claims 1 and 14. Firstly, applicant argues that Park in view of Ehrenreich does not properly teach a means to attach a housing to an adhesive mount/bandage with the claimed substantially rigid spine to restrain the device from movement and rotation. Examiner first points to Park’s teaching where a rigid mount/lower housing 145 provides a location for upper housing to mount to; this mount assembly uses rigid construction and based on the connection elements (clips) of the lower housing 145/spine seen in Fig 1B, the assembled system is restrained from movement and rotation. The amended claim language feature of restraining movement and rotation is found in Park. Applicant discusses Ehrenreich Fig 13 and 14 and questions whether the structures of Ehrenreich are rigid. Examiner has removed references to Fig 13, which is ambiguous on the rigidity of the embodiment and points to Fig 14A-C and para [0222], where two fittings 280, 281 lock together to join the housing element to the adhesive bandage (this method closely resembles the mating of Park where the lower housing is adapted to lock together with the upper housing to secure the device). Applicant has argued that the system of Ehrenreich may not be rigid and that the system of Fig 14 may not restrain from rotation. However, para [0222] describes how the fittings may be constructed, “Suitable examples of such detachable fittings may be a screw thread, quarter turn fasteners, grooved pathways, a tapered fitting and the like. A safety lock (not shown) may .
	Further, applicant argues that Ehrenreich teaches away from the claimed invention by citing paras [0215]- [0219] where the housing may become attach via adhesive directly on the housing. Examiner notes here that these paragraphs are teaching alternative embodiments of the attachment system and thus do not pertain to the rejection which concerns the alternative embodiment as described in Fig 14 A-C and para [0222]. Applicant argues that the listed alternative embodiments show that Ehrenreich teaches several embodiments that are antithetical to the teachings of the claimed invention, however examiner argues that Ehrenreich discusses a plurality of separate embodiments (seen in Figs 13-16) and the outstanding rejection simply relies on the use of the embodiment as shown in Fig 14 (the use of Fig 13 as an additional illustrative embodiment in the rejection has been removed) which does not make use of any of the features that applicant has argued are antithetical to the present invention (the citations of [0215]-[0219] where the housing embeds into adhesive; the embodiment of Fig 14 has adhesive only disposed on the bandage 400 to mount the bandage to the skin surface).
	Further, applicant argues that the device of Ehrenreich is directed to a therapy device rather than a monitoring device. Applicant argues this distinction is important because to apply the Ehrenreich reference according to 35 USC 103 the reference must be analogous art. In response to applicant's argument that Ehrenreich is non-analogous art, it has been held that a prior art reference must either be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Ehrenreich reference is primarily cited for its ability to mount a housing to a user, not for the devices monitoring capabilities. Thus, the Ehrenreich reference is analogous art that can be reference for its description of mounting a medical device to a user. This can further be seen in the CPC class A61B 5/6833 which regards arrangements of devices that are mounted to a body surface using adhesive means (in the case of Ehrenreich Fig 14, the adhesive bandage adheres to the patient and the housing of the device interlocks with the rigid fittings 280, 281 on the bandage and housing). 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20160120434-A1) (cited previously) in view of Ehrenreich (US20150305974A1) (cited previously).

 a flexible mount configured, during use, to be affixed to a user's body, the mount comprising a body attachment means for affixing said mount to the user's body ([0095]-[0096] Fig 1 flexible body 110,  “flexible body 110 includes a configuration and various features that facilitate comfortable wearing of device 100 by a patient”; );
    PNG
    media_image1.png
    310
    403
    media_image1.png
    Greyscale
 and a substantially rigid spine disposed substantially centrally on said flexible mount, the spine comprising an attachment means for removably attaching said housing thereto ([0096] [0127] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”, as seen in Fig 1 B the lower housing comprises a spine/attachment means for the upper housing and is disposed in the center portion of the flexible mount) wherein said spine is substantially narrower than the mount (as seen in the image above the spine/lower housing 145 is narrower along the devices width than the mount/flexible body 110) and wherein said housing and substantially rigid spine are restrained from movement and rotation relative to one another once attached  ([0096] upper 
Park does not teach wherein said housing is substantially wider than said substantially rigid spine (the spine and housing in Park are generally equal in size). 
Ehrenreich teaches a body mounted sensor system for monitoring (Fig 14), with an adhesive element/bandage [0192], a housing [0192], and a means to attach the housing to the adhesive (the spine), and wherein said housing is substantially wider than said substantially rigid spine (Ehrenreich teaches a plurality of configurations ([0215], Figs 13A-16E all provide details on alternate arrangements for a housing and bandage assembly in different forms) for mounting a device adhesively to a user), Fig 14 A-C [0222], in Fig 14 a narrower rigid spine element, Fig 14- first fitting 280 and second fitting 281, secures the housing to the adhesive flexible mount 400 [0216] [0222] via the narrow spine elements in Figs 14; in Fig 14 A and C the fittings 280, 281 (rigid spine elements) are shown to be 
    PNG
    media_image2.png
    293
    597
    media_image2.png
    Greyscale
substantially narrower than the housing 200). 

Regarding claim 2, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said mount further comprises at least one sensor that, upon fixation of the housing to the spine, is put into electrical and/or optical communication with said housing ([0095]- [0096] Flexible body includes electrodes/sensors 311, 312; “circuit board assembly 120 is positioned within housing 115 to contact electrode traces 311, 312”).
Regarding claim 7, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said body attachment means comprises an adhesive ([0113] Fig 3B adhesive layer 340).
Regarding claim 12, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said housing further comprises a programmable button ([00101] “Patient trigger input 210 may be configured to relay a signal from a patient trigger”, “patient trigger input 210 may be a PCB switch or button that is responsive to pressure”).

Ehrenreich teaches an embodiment of a wearable device attachment system wherein the spine further comprises magnets and the housing further comprises magnetic materials and wherein the magnets disposed in the spine are configured to secure the housing to the spine, utilizing the corresponding magnetic materials disposed in the housing (Fig 15 and 16A and B, [0223]-[0226]; Ehrenreich teaches an alternative mounting embodiment where magnets disposed in the flexible mount/bandage 400/420 interact with a magnetic housing to couple the two components; one of ordinary skill in the art would recognize that this magnetic attachment means may be added in addition to other attachment means as taught in claim 1, [0437] the subcombination of embodiments is considered) and wherein the magnets disposed in the spine comprise phased magnets configured to repel the housing from the spine if the orientation of the two is improper [0223] (magnets may assist in aligning the housing to the mount/bandage; one of basic skill would recognize that magnets have a specific polarity which in the case of aligning the two parts of the device allows for the alignment of the system through aligning the correct orientation of poles in the housing to the mount).
It would be obvious to one of ordinary skill in the art to have modified the system of Park with the mounting features of Ehrenreich including the magnets, because “the therapy providing device 200 as shown in FIG. 15A and described above would then be coupled to the bandage through the magnetic coupling between the magnet 290 of the therapy providing device 200 and the metallic member 292 of .
Claims 3, 4, 5, 6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 1 above, and further in view of Thomsen et al. (US 20130060098 A1) (cited previously).
Regarding claim 3, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor with a spine and which aligns to the underlying structure ([0096] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”; circuit board assembly 120 is positioned within housing 115 to contact electrode traces, the structures align with the underlying structure).
Park in view of Ehrenreich does not teach a modular wearable health monitor wherein apertures are aligned with features of said housing.
Thomsen teaches a wearable sensor device wherein apertures are aligned with features of said housing ([0185]- [0186] holes/apertures for emitting light from LED features out of the bottom of the device).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich with the apertures for allowing light to be coupled to the housing because this modification comprises the use of known technique (adding apertures aligned with the housing) to improve similar devices (skin patch type sensor devices) in the same way (apertures aligned with the housing allow light to be used to sense physiological signals).

Thomsen teaches a wearable sensor device wherein the features of said housing comprise Light Emitting Diodes ([0185]- [0186] LEDs are disposed in the housing to emit light out of the aperture).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich with the LED features as taught in Thomsen because the use of known technique (LED light source features) to improve similar devices (skin patch type sensor devices) in the same way (LEDs allow for light-based sensing of physiological signals, like PPG sensors).
Regarding claim 5, Park in view of Ehrenreich and Thomsen teaches a modular wearable health monitor substantially as claimed in claim 4. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said light emitting diodes are in operative communication with at least one processor contained within said housing, wherein said processor is configured to utilize inputs therefrom to generate data corresponding to blood oxygen saturation measurements.
Thomsen teaches a wearable sensor device wherein said light emitting diodes are in operative communication with at least one processor contained within said housing ([0173] microprocessor controls/communicates with LEDs), wherein said processor is configured to utilize inputs therefrom to generate data corresponding to blood oxygen saturation measurements ([0042]- [0043] a method for using the optical input signal to determine oxygen saturation is described).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable sensor device of Park in view of Ehrenreich with the generation of blood oxygen saturation data from the photo plethysmography apparatus as this modification comprises the use of known 
Regarding claim 6, Park in view of Ehrenreich and Thomsen teaches a modular wearable health monitor substantially as claimed in claim 5. Further, Park teaches wherein said mount further comprises at least one EKG sensor ([0122] mount/flexible body comprises electrodes for gathering EKG/ECG signals) configured to be in operative communication with said housing when attached thereto through said spine ([0122] Fig 3A, electrodes are in communication with the housing through ECG circuit interface portions 313).
Regarding claim 8, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 7. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said adhesive is a pressure-sensitive adhesive.
Thomsen teaches a wearable sensor device wherein said adhesive is a pressure-sensitive adhesive ([0065]- [0067] pressure sensitive adhesives may be used to secure the body).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable sensor device of Park in view of Ehrenreich with the pressure sensitive adhesive of Thomsen because this modification comprises a simple substitution of one known element (adhesive of Park) for another (pressure sensitive adhesive of Thomsen) to obtain predictable results (the device is secured to the skin with pressure sensitive adhesive).
Regarding claim 14, Park teaches modular wearable health monitor (Abstract, wearable device, monitoring system) comprising: a housing ([0094] Fig 1, rigid housing 115) comprising a power source (“Rigid housing 115 also typically contains a power source, such as one or more batteries”) and at least one processor configured to process biometric data (Claim 5, “a processor contained within the housing, the processor configured to continuously record and extract a plurality of features from the physiological signal”);

 and a substantially rigid spine disposed substantially centrally on said flexible mount, the spine comprising an attachment means for removably attaching said housing thereto ([0096] [0127] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”, as seen in Fig 1 B the lower housing comprises a spine/attachment means for the upper housing and is disposed in the center portion of the flexible mount); at least one sensor that, upon fixation of the housing to the spine, is put into electrical and/or optical communication with said housing ([0095]-[0096] Flexible body includes electrodes/sensors 311, 312; “circuit board assembly 120 is positioned within housing 115 to contact electrode traces 311, 312”); wherein said spine further comprises at least electrical contact configured for electrical communication; and said at least one electrical contact configured for electrical communication are aligned with corresponding features of said housing upon fixation of the housing to the spine ([0095]-[0096] Flexible body includes electrodes/sensors 311, 312; “circuit board assembly 120 is positioned within housing 115 to contact electrode traces 311, 312”; [0126]-[0127] upper housing and lower housing may be fixed together to form a solid rigid housing);

    PNG
    media_image1.png
    310
    403
    media_image1.png
    Greyscale
wherein said spine is substantially narrower than the mount (as seen in the image below the spine/lower housing 145 is narrower along the devices width than the mount/flexible body 110) and wherein said housing and substantially rigid spine are restrained from movement relative to one another once attached ([0096] upper rigid housing 115 mates with the lower housing/spine 145 to make a rigid watertight assembly; Fig 4, [0126]-[0127] housing members, upper and lower, are shown and the snap connectors that hold them together are seen; by connecting the two pieces of rigid plastic in this manner the two section are restrained from movement relative to one another). 
Park does not teach wherein said housing is substantially wider than said substantially rigid spine (the spine and housing in Park are generally equal in size) and wherein apertures for optical communication are aligned with optical features of said housing. 
Ehrenreich teaches a body mounted sensor system for monitoring (Fig 14), with an adhesive element/bandage [0192], a housing [0192], and a means to attach the housing to the adhesive (the spine), and wherein said housing is substantially wider than said substantially rigid spine (Ehrenreich teaches a plurality of configurations ([0215], Figs 13A-16E all provide details on alternate arrangements for a housing and bandage assembly in different forms) for mounting a device adhesively to a user), Fig 14 A-C [0222], in Fig 14 a narrower rigid spine element, Fig 14- first fitting 280 and second fitting 281, secures the housing to the adhesive flexible mount 400 [0216] [0222] via the narrow spine elements in 
    PNG
    media_image2.png
    293
    597
    media_image2.png
    Greyscale
narrower than the housing 200). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Park to makes use of a spine narrower than the housing to couple the device on the adhesive mount as taught by Ehrenreich because this modification comprises a simple substitution of one known element (spine element and housing of equal size as taught by Park) for another (spine element and wider housing as taught by Ehrenreich) to obtain predictable results (the mounting mechanism of Ehrenreich may be utilized, this allow for the housing to be secured to the adhesive mount/bandage via the central fittings). Examiner further notes both the present application as well as Park and Ehrenreich are classified under A61B 5/6832 and A61B 5/6833 showing that there is analogous structure between the devices relating to the way they make us of adhesives to mount a medical device to the body. 
Park in view of Ehrenreich does not teach a modular wearable health monitor wherein apertures for optical communication are aligned with optical features of said housing.

It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich with the apertures for allowing light to be coupled to the housing because this modification comprises the use of known technique (adding apertures aligned with the housing) to improve similar devices (skin patch type sensor devices) in the same way (apertures aligned with the housing allow light to be used to sense physiological signals).
Regarding claims 15 and 16, Park in view of Ehrenreich and Thomsen teach a wearable modular health monitor of claim 14. Park teaches a system wherein a rigid spin/lower housing 145 has features to clip into the upper housing section. Park does not teach wherein the spine further comprises magnets and the housing further comprise magnetic materials and wherein the magnets disposed in the spine are configured to secure the housing to the spine, utilizing the corresponding magnetic materials disposed in the housing or wherein the magnets disposed in the spine comprise phased magnets configured to repel the housing from the spine if the orientation of the two is improper.
Ehrenreich teaches an embodiment of a wearable device attachment system wherein the spine further comprises magnets and the housing further comprises magnetic materials and wherein the magnets disposed in the spine are configured to secure the housing to the spine, utilizing the corresponding magnetic materials disposed in the housing (Fig 15 and 16A and B, [0223]-[0226]; Ehrenreich teaches an alternative mounting embodiment where magnets disposed in the flexible mount/bandage 400/420 interact with a magnetic housing to couple the two components; one of ordinary skill in the art would recognize that this magnetic attachment means may be added in addition to other attachment means as taught in claim 1, [0437] the subcombination of embodiments is considered) and wherein the magnets disposed in the spine comprise phased magnets configured to 
It would be obvious to one of ordinary skill in the art to have modified the system of Park in view of Ehrenreich and Thomsen further with the mounting features of Ehrenreich including the magnets, because “the therapy providing device 200 as shown in FIG. 15A and described above would then be coupled to the bandage through the magnetic coupling between the magnet 290 of the therapy providing device 200 and the metallic member 292 of the bandage 400 “ and “magnets 290 assist in self-aligning the therapy providing device to the bandage 400” [0223]. Further examiner considers that the magnetic coupling of the housing to the adhesive anchor comprises a use of known technique (using magnets to couple modular mounts and housings) to improve similar devices (skin attachment mechanisms for medical devices) in the same way (the magnetic components are disposed to attract one another in a specific pattern/ orientation that allows for aligning the device and the same attractive force couples the housing to the mount).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 7 above, and further in view of Taub (US 20090088614 A1) (cited previously).
Regarding claim 9, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 7. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said adhesive is a waterproof adhesive.
Taub teaches a method of securing a medical device to the body wherein said adhesive is a waterproof adhesive ([0077] a waterproof adhesive is used for securing a sensor system to the skin of a patient).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 1 above, and further in view of Yamada (US 20180209814 A1) (cited previously).
Regarding claim 10, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said modular wearable health monitor is configured to monitor heart rate, heart rate variability ([0143]-[0146] heart rate can be derived from ECG, further heart rate variability would be monitored through continuous heart rate monitoring), respiratory rate ([0162] respiratory rate may be derived from the ECG signal), blood oxygen levels ([0171] an additional sensor may be a pulse oximeter to measure SpO2/perfusion, one of basic skill in art will recognize that an SpO2 measure is representative of blood oxygen levels), skin temperature ([0171] an alternative sensor may sense temperature data from the patch, which is disposed on the skin), glucose levels ([0140] device may use a blood glucose monitoring as a sensor), and galvanic skin response/electro dermal activity ([0170] an alternate data channel may use the electrodes to measure galvanic skin response/impedance).     
Park further teaches a modular wearable health monitor wherein an accelerometer sensor may be an additional sensor in the device to determine motion of the patch. Park in view of Ehrenreich does 
Yamada teaches an acceleration sensor to wherein said wearable monitor ([0023] measurement device worn by a pedestrian) is configured to monitor steps taken ([0040] step count unit acquires a counted number of steps from the accelerometer and processor) and body posture ([0080]- [0085] the accelerometer measures posture and posture changes).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the modular wearable health monitor of Park in view of Ehrenreich with the sensing of steps taken and posture of Yamada because this modification comprises a use of known technique (a step counting and posture recognition algorithm) to improve similar devices (wearable devices with accelerometers) in the same way (this technique may allow the wearable monitor to provide additional health data to a user).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 1 above, and further in view of Toth (US 20150351690 A1) (cited previously).
Regarding claim 11, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Park does not teach a modular wearable health monitor wherein said housing further comprises an inductive charging module configured to allow inductive charging of said power source. 
Toth teaches a wearable health monitor wherein said housing further comprises an inductive charging module configured to allow inductive charging of said power source ([0139] patch modules may include inductive coupling to harvest power from a nearby source).
It would be obvious to one of ordinary skill in art at the time of invention to have modified the modular wearable health monitor of Park in view of Ehrenreich with the inductive charging module of Toth because this allows for the modules to “recharge the modules without the need for physical .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 12 above, and further in view of Sapounas (US 20080287748 A1) (cited previously).
Regarding claim 13, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 12.  Further, Park teaches a modular wearable health monitor wherein said programmable button is configured, when activated, to perform a function selected from the group consisting of record data, and mark the data being recorded at that time for later review ([0098]-[0099] the button trigger may be set to log into device memory a record of a perceived event, logging may comprise transmitting/recording data or marking of the continuous record for later review). 
Park teaches a device with a communication link where notifications are generated by the device to be delivered by phone, email or text [0092]. Park does not teach wherein said programmable button is configured, when activated, to perform a function of alerting emergency responders.
Sapounas teaches a sensor system and wearable device wherein said programmable button is configured, when activated, to perform a function of alerting emergency responders ([0075] a button is activated allowing for alerting emergency responders to medical needs).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the modular wearable health monitor of Park in view of Ehrenreich with the programmable button to alert EMS because this button may “allows a monitored person to enter and update information at their convenience which they can draw upon quickly in an emergency or in a time of forgetfulness” [0083]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 March 2022